 TOWN & COUNTRY DAIRY517WE WILL NOT discourage membership in Retail Employees' Union, Local 919,R.C.I.A.,AFL-CIO, by discharging or in any other manner discriminatingagainst our employees in respect to hire or tenure of employment, or any termor condition of employment.WE WILL NOT threaten our employees with doss of employment because oftheir union membership or activities.WE WILL NOT tell our employees or applicants for employment that it isagainst our policy to employ individuals who favor a union.WE WILL NOT interrogate our employees concerning their union member-ship or activities, or condition their further employment upon withdrawalfrom the above-named union.WE WILL NOT engage in surveillance of our employees' union activities.WE WILL offer Ronald Bridgett immediate and full reinstatement to his formeror substantially equivalent position, without prejudice to his seniority and anyother rights and privileges.WE WILL make whole Ronald Bridgett for any loss of pay he may havesuffered as a result of the discrimination against him.All our employees are free to become or to remain members of the above Union.BARKER'S EAST MAIN CORPORATION,BARKER'SSUPERMARKET, INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof, and must not bealtered, defaced, or covered by any other material.Town&Country DairyandGeneral Teamsters,Chauffeurs,Warehousemen and Helpers Local Union No. 697, affiliatedwith International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America.Case No. 6-CA-289.March 203, 1962DECISION AND ORDEROn December 21, 1961, Trial Examiner Thomas S. Wilson issuedhis Intermediate Report in the above-entitled proceeding, finding thatRespondent had engaged in and is engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the Intermediate Reportattached hereto.Thereafter, the General Counsel filed a brief in sup-port of the Intermediate Report and the Respondent filed exceptionsand a statement in support thereof.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel[Members Rodgers, Fanning, andBrown].The Board has reviewed the rulings made by the Trial Examiner atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Intermedi-ate Report, the exceptions, the briefs, and the entire record in the case,and hereby adopts the findings, conclusions, and recommendations ofthe Trial Examiner.136 NLRB No. 48. 518DECISIONS OF NATIONAL LABOR RELATIONS BOARDORDERUpon the entire record in this case, and pursuant to Section 10(c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, Town & CountryDairy,Wheeling,West Virginia, its officers, agents, successors, andassigns, shall :1.Cease and desist from :(a)Refusing to bargain collectively with General Teamsters,Chauffeurs, Warehousemen and Helpers Local Union No. 697, affili-ated with International Brotherhood of Teamsters, Chauffeurs, Ware-housemen and Helpers of America, as the exclusive representative ofall the employees in the following appropriate unit :All driver-salesmen, plant employees and special order men of Town& Country Dairy at its Wheeling, West Virginia, plant; of CloverdaleDairy at its Wheeling, West Virginia, plant; and of Ohio Valley Dairyat its Martins Ferry, Ohio, plant, exclusive of all other employees,garage mechanics, plant mechanics, temporary employees, professionalemployees, and supervisors as defined in the Act.(b) Interfering with, restraining, or coercing its employees in theexercise of the right to self-organization, to form, join, or assist theabove-named labor organization or any other labor organization, tobargain collectively through representatives of their own choosing,and to engage in other concerted activities for the purposes of col-lective bargaining, or other mutual aid or protection, or to refrainfrom any and all such activities except to the extent that such rightsmay be affected by an agreement requiring membership in a labor or-ganization as a condition of employment, as authorized by Section8 (a) (3) of the Act, as amended.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Bargain collectively with Local 697 as exclusive bargainingrepresentative of its employees and, upon request, execute the same oridentical agreement as was signed with Local 697 by the CloverdaleDairy and by Ohio Valley Dairy covering the employees in the above-found appropriate unit.(b)Post in its plant in Wheeling, West Virginia, copies of thenotice attached hereto marked "Appendix."'Copies of said notice,to be furnished by the Regional Director for the Sixth Region, shall,upon being duly signed by Respondent, be posted immediately uponreceipt thereof, and be maintained for 60 consecutive days thereafterin conspicuous places, including all places where notices to employeesare customarily posted.Reasonable steps shall be taken by Respond-IIn the event that this Order is enforced by a decree of a United States Court ofAppeals,there shall be substituted for the words"Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order." TOWN & COUNTRY DAIRY519ent to insure that said notices are not altered, defaced, or covered byany other material.(c)Notify the Regional Director for the Sixth Region, in writing,within 10 days from the date of this Order what steps have been takento comply herewith.APPENDIX ANOTICE TOALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify you that :WE WILL bargain collectively with Local 697 as exclusive bar-gaining representative of our employees and will, upon request,execute the same, or identical, agreement as that signed by andbetween Local 697 and Cloverdale Dairy Co. and Ohio ValleyDairy on June 22, 1961, covering the employees in the followingappropriate bargaining unit :All driver-salesmen, plant employees, and special order menof Respondent at its Wheeling, West Virginia plant; ofCloverdale Dairy at its Wheeling, Wrest Virginia plant; andof Ohio Valley Dairy at its Martins Ferry, Ohio, plant, ex-clusive of all other employees, garage mechanics, plant me-chanics, temporary employees, professional employees, andsupervisors as defined in the Act.WE WILL NOT in any like or related manner interfere with,restrain, or coerce our employees in the exercise of the right toself-organization, to form labor organizations, to join or assistGeneral Teamsters, Chauffeurs, Warehousemen and Helpers Lo-calUnion No. 697, affiliated with International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Helpers of Americaor any other labor organization, to bargain collectively throughrepresentatives of their own choosing or to engage in concertedactivities for the purpose of collective bargaining or other mutualaid or protection, or to refrain from any or all such activities.TOWN & COUNTRY DAIRY,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any othermaterial.Employees may communicate directly with the Board's RegionalOffice, 2107 Clark Building, 701-17 Liberty Avenue, Pittsburgh 22,Pennsylvania, Telephone Number GRant 1-2977, if they have anyquestion concerning this notice or compliance with its provisions. 520DECISIONS OF NATIONAL LABOR RELATIONS BOARDINTERMEDIATE REPORTSTATEMENT OF THE CASEUpon a charge duly filed on June 15, 1961, by General Teamsters, Chauffeurs,Warehousemen and Helpers Local Union No. 697, affiliated with InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemen and Helpers of America,hereinafter referred to as Local 697 or the Union, the General Counsel of theNational Labor Relations Board, hereinafter called the General Counsel' and theBoard respectively, by the Regional Director for the Sixth Region (Pittsburgh,Pennsylvania), issued a complaint dated October 6, 1961, against Town & CountryDairy, hereinafter referred to as the Respondent.The complaint alleged that theRespondent had engaged in and was engaging in unfair labor practices affectingcommerce within the meaning of Section 8(a)'(1) and (5) and Section 2(6) and(7) of the Labor Management Relations Act, 1947, as amended, herein called theAct.Copies of the charge, the complaint, and notice of hearing thereon, were dulyserved upon Respondent and Local 697.Respondent duly filed its answer admitting certain allegations of the complaintbut denying the commission of any unfair labor practices.Pursuant to notice, a hearing thereon was held at Wheeling West Virginia, onNovember 8, 1961, before the duly designated Trial Examiner.All parties appearedat the hearing, were represented by counsel and afforded full opportunity to beheard, to produce, examine and cross-examine witnesses, to introduce evidencematerial and pertinent to the issues, and were advised of their right to argue orallyupon the record and to file briefs and proposed findings and conclusions or both.Oral argument was waived. Briefs have been received from Respondent and GeneralCounsel on December 11, 1961.Upon the entire record in the case and from his observation of the witnesses, theTrial Examiner makes the following:FINDING OF FACT1.BUSINESSOF THE RESPONDENTTown & Country Dairy is, and has been at all times material herein, a WestVirginia corporation with its only plant and office located in Wheeling, West Virginia.Respondentis engagedin the businessof processingand selling dairy products atretail and wholesale.During the past year, Respondent, in the course and conductof its business operations, received at its Wheeling, West Virginia, plant, goods andmaterials valuedin excessof $50,000 which were transported to said plant directlyfrom States of the United States other than the State of West Virginia.The complaint alleged, Respondent admitted, and the Trial Examiner finds thatRespondent is engaged in commerce within themeaningof the Act.II.THE UNION INVOLVEDGeneral Teamsters, Chauffeurs, Warehousemen and Helpers Local Union No. 697,affiliatedwith International Brotherhood of Teamsters, Chauffeurs, Warehousemenand Helpers of America is a labor organization admitting to membership employeesof Respondent.III.THE UNFAIR LABOR PRACTICESA. The factsIn the year 1953 Cloverdale, Ohio Valley, Warwood, and Ebenezer Farms Dairiesnegotiated and executed individual, but identical, labor agreements with Local 697covering the "driver,salesmen, plant employees, and special order men" employedby said dairies and admittedly represented in collective bargaining by said Local.Each of the dairies was represented at these negotiations by a representative.Ebe-nezer Farms' representative was William C. Schuetz, its owner.By virtue of similar negotiations separate, but identical, agreements were signedin 1953, 1954, 1955, 1956, and 1957 between Local 697 and Ebenezer Farm Dairy,Warwood Dairy, both of which were represented by William C. Schuetz, CloverdaleDairy, and Ohio Valley Dairy.After similar negotiations at which each of the dairies was represented at the bar-gaining table with Local 697 on June 9, 1959, Local 697 signed a 2-year contract'This term specifically Includes the counsel appearing for the General Counsel at thehearing TOWN & COUNTRY DAIRY521expiringMay 31, 1961, with Cloverdale, Ohio Valley, and Respondent, Town &Country Dairy, a merger of the old Ebenezer Farms and Warwood Dairies andrepresented by William C. Schuetz, president of the corporate owner.All partieson this occasion signed the same agreement apparently as a matter of convenience inthat by so doing only 9 such agreements had to be executed whereas a total of ap-proximately 30 such agreements had to be executed when each dairy signed individualbut identical agreements with Local 697.On February 28, 1961,2 Local 697 received the following letter reading in part asfollows:Under the terms of article XIII of our present contract with your organizationwe wish to notify you that it is our desire to open the contract immediately anddiscuss certain changes.Specifically we wish to discuss-1.Driver's base pay.2.Driver's collection bonus.3.Driver's commission.4.Health and Welfare Plan.5.Hours of work for plant men.6.Hourly rates for plant men.Please advise when it will be convenient to meet with us.Sincerely,[s]Harry Pinsky,HARRY PINSKY,Cloverdale Co.,[s]William C. Schuetz,WILLIAM C. SCHUETZ,Town & Country Dairy,[s]Al Weiskircher,AL WEISIURCHER,Ohio Valley Dairy.Thereafter Local 697 met with Schuetz of Town & Country Dairy, Barnes ofCloverdale Dairy and Weiskircher of Ohio Valley Dairy attempting to negotiate asucceeding agreement.At a meeting on May 22 between these parties a change took place.William F.Gutwein entered the negotiations.There is a dispute in the evidence as to whetherGutwein introduced himself at this meeting as the representative of Respondent onlyor as spokesmen for all the dairies.This was a short meeting as the employersrequested time so that Gutwein could familiarize himself with the contract proposals.Negotiations resumed the following day, May 23. It is undisputed that Gutweinwas the spokesman for the employers and, as Gutwein himself testified, the otheremployers acted as "observers" while he and the representative of Local 697 narrowedthe issues.Respondent's brief describes this meeting as follows: "..Mr. Gut-wein, as his own witness, testified under oath that he was engaged only by theRespondent for the purpose of expediting the negotiations for the Respondent only.The other employers were in fact observers during the proceedings until the issueswere narrowed down by general discussion to the point where each employer couldthen exercise his freedom to agree or disagree on major issues as he saw fit.This wasactually agreed upon among the employers before Mr. Gutwein arrived on thescene." 3On May 25, Gutwein sent the following letter to Local 697 with carbon copies to"each employer" reading in part as follows:As I promised, I am enclosing my version of the understandings reached innegotiations before we adjourned our meeting together May 23.We agreed together at the close of our last meeting that the only issue whichneeds to be resolved between us is the paid holiday question concerning thedrivers. It is my understanding that the last proposal of the Union was a requestfor 6 paid holidays for drivers, to begin on June 1, 1962, at the rate of $13 payper holiday.I am sending you this r6sum6 only for your approval as to language involvingthe principles which were agreed to.The same is also subject to the under-standing and approval of the Employers as far as language is concerned. Should2 All dates hereinafter are in the year 1961 unless otherwise specified.s The last sentence rests on informationde horsthe record 522DECISIONS OF NATIONAL LABOR RELATIONS BOARDyou have any questions or suggestions, please let the Employers or myselfknow about them so that we can be sure of the language before the negotiationsare completed.Very truly yours,The next negotiation session was held on May 31. Although Gutwein was presentinWheeling in time for the meeting, he did not attend that session at, as hetestified, the request of the employers.Weiskircher of Ohio Valley, William Schuetzof Respondent, and Barnes of Cloverdale Dairy represented the employers and gavethe Union what they called their "last offer" which actually amounted to a denial ofan extra holiday and a pension plan suggested by Local 697. In other regards thepartieswere in agreement as to the terms of the contract including section 10 ofarticleVII thereof which in effect was a 2-year plan whereby the drivers wouldreceive a 5-day workweek. Regarding the employers acceptance of this last-mentionedarticle Schuetz testified that the other employers verbally signified their acceptancethereof while he "remained silent." At the conclusion of the meeting Dan Morris,the representative of Local 697, stated that he would take the employers' last offerto a meeting of the Union on June 2 and would immediately thereafter notify Weis-kircher as to whether the membership accepted or rejected said offer.Gutwein who was wandering ,the streets of Wheeling passing time while the nego-tiationswerein sessionhappened to meet the representatives of Local 697 afterthey had left the meeting and was told by them "we either have a contract or a strike."Schuetz testified that about 6a.m. on the morning of June 1, three or four, Schuetzhimself being indefinite, of Respondent's drivers came to his office, objected to the5-day week provisions of the proposed contract and requested him not to executethe agreement.According to Schuetz, this gave him a "good faith doubt" that Local697 still represented a majority of his employees. Schuetz further testified that this2-year proposal to install a 5-day workweek would be costly to Respondent.Following this conversation Schuetz and Gutwein, who was still in Wheeling,drove to the Regional Office of the Board in Pittsburgh where Schuetz filed a repre-sentation petition covering a unit of Respondent's employees described as follows:"all driver-salesmen, including relief drivers and temporary employees, and specialorder men at the Town & Country Dairy, Inc., plant of the employer but excludingallother employees, office clerical employees, garage mechanics, plant mechanicsand guards, professional employees, and supervisors as defined in the National LaborRelations Act, as amended."The union meeting was held as scheduled on June 2 where the membership voted toaccept the contract as proposed on May 31. Thereupon Morris of Local 697 sonotified Weiskircheras he had agreed.On June 8 Morris took the mimeographed contracts to the Cloverdale Dairy wherePinsky and Weiskircher discovered some typographical errors therein which theydesired changed prior to execution.Morris was agreeable thereto.Although noti-fied of the meeting, Schuetz was not present.On June 21 Morris met with Weiskircher, Pinsky, and Schuetz at the CloverdaleDairy and agreed upon certain wording changes which the dairies desired made inthe contract.Pinsky stated that he was anxious to have the contract signed thefollowing day and requested that separate but identical agreements be signed, whichwas also agreeable to Morris.On June 22 the documents were stenciled and presented to Cloverdale and OhioValley each of whom signed the same without question.When the document waspresented to Schuetz for signature, he put it in his desk drawer refusing to sign untilhe had consulted Gutwein.The contract was still unsigned by Respondent at the time of the hearing.B.ConclusionsSince 1953 the Wheeling dairies, including the predecessor of Respondent, havebeen dealing with Local 697 as the acknowledged representative of their driver-salesmen, plant employees, and special order men.Prior to May 31, 1961, no fewerthan six labor agreements covering such employees of the dairies have been executed.While it is true that, except for the contract entered into in June 1959, each dairyhad executed separate but identical agreements with Local 697, the history of thesenegotiations leaves no doubt but that this was in fact multiemployer bargaining ina multiemployer unit with each individual employer participating therein, includingRespondent, intending to be bound by the results of such negotiations.The latestor 1959 agreement, indeed, was a single agreement executed by all the parties.Quite TOWN & COUNTRY DAIRY523obviously in view of this long history Respondent had voluntarily become an integralpart of this multiemployer bargaining process even though the employers had neverformalized themselves into an employers association, a requirement the Board hasnever demanded. Substance rather than legalistic form is all the Board has everrequired in multiemployer bargaining.Accordingly, the Trial Examiner must find that by 1961 Respondent here wasdefinitely a member of an employers association engaged in multiemployer bargainingwith Local 697 as the recognized bargaining representative of the driver-salesmen,plant employees, and special order men employed by Respondent, Cloverdale Dairy,and Ohio Valley Dairy.A participant in such multiemployer bargaining may, of course, withdraw there-from upon sufficient notice given to all parties concerned at an appropriate time.Respondent here apparently contends that it never was a part of such multiemployerbargaining because, except for the 1959 contract, all contracts it entered into wereseparate, albeit identical, contracts.As found above this tends to place form oversubstance and is, therefore, not persuasive.Next Respondent appears to contend that it withdrew from the multiemployerbargaining in 1961 by bringing in William F. Gutwein to represent it exclusivelyduring the negotiations or else by reason of the representation petition it filed uponthe expiration of the 1959 contract on June 1, 1961.As to the appearance of Gutwein at the negotiations of May 22 and 23, even ifitbe assumed that Gutwein made it clear that he represented Respondent only atthese negotiations, which is doubtful, it is still clear that thereafter he became, asadmitted in Respondent's brief, and with the prior consent of all the dairies, theactual spokesman for them all. In fact Gutwein's letter of May 25 to Local 697with carbon copies to all the dairies indicates very clearly that Gutwein was in factthe authorized spokesman for the association of employers.Confirmation of thisis found in the fact that Gutwein absented himself from the negotiations on May 31on orders of the dairies, in which Respondent at least acquiesced.It is also noteworthy that Respondent through Schuetz was still representing Re-spondent as part of this multiemployer group when the employers gave Local 697their "final offer" at the May 31 meeting. Thus there was on that occasion still noindication ofanywithdrawal by the Respondent despite the alleged "silence" ofSchuetz when the employers accepted the 5-day week proposal at that meeting.The employers' final offer was accepted by the membership of Local 697 on June 2and that acceptance properly conveyed to the employers, including Respondent, there-after as had been agreed on May 31. Any purported withdrawal by Respondentduring the time this final offer remained opened clearly would be untimely.The other possible evidence of withdrawal by Respondent consisted of Respond-ent's filing of a representation petition covering only its own driver-salesmen, plantemployees, and special order men upon the purported ground that the Respondenthad a "good faith doubt" that Local 697 still represented the majority of Respond-ent's employees drawn from conversations earlier that same morning with three orfour of its own employees. It is hard indeed to consider the Respondent's belief re-garding this purported loss of majority representation among even its own 20-oddemployees from conversations with at most four of such employees to constitute a"good faith doubt." This is especially so in view of the fact that Schuetz himself ap-parently opposed the proposed 5-day week as expensive for Respondent.Further-more the appropriate unit involved in this multiemployer bargaining was, in fact, thedriver-salesmen, plant employees, and special order men of all three participatingdairies consisting of approximately 110 employees so that even if Respondent's 20-odd drivers had all defected, Local 697 still remained the majority representative ofthe employees in this appropriate unit.Unfortunately democracy being based uponmajority rule has never yet devised a method whereby every dissenter may also besatisfied.Furthermore the fact that Schuetz for the Respondent participated in the finalnegotiations over phraseology changes in the contract on June 22 with Local 697seems quite conclusively to indicate that his purported withdrawal was more a tacticalbargaining maneuver than a bona fide attempt to withdraw from the multiemployerbargaining.Consequently the Trial Examiner must find that Respondent's purported with-drawal from the multiemplover bargaining was neither timely nor effectual.Thuswhen Respondent on June 23, 1961, refused to execute the contract agreed uponduring the negotiations in which Respondent was a full participant, Respondentrefused to bargain in good faith with Local 697 as the representative of the employeesin the appropriate unit in violation of Section 8(a)(5) and (1) of the Act. 524DECISIONS OF NATIONAL LABOR RELATIONS BOARDIV.THE EFFECTOF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above,occurring in con-nection with the operations of the Respondent described in section I, above, have aclose, intimate,and substantial relation to trade,traffic,and commerce among theseveral States and tend to lead to labor disputes burdening and obstructing com-merce and the free flow of commerce.V. THE REMEDYHaving found that the Respondent has engaged in certain unfair labor practices,itwill be recommended that it cease and desist therefrom and that it take certainaffirmative action designed to effectuate the policiesof the Act.Having found that Respondent has refused to execute an agreementwith Local697 containing the terms and conditions of employmentoffered tosaid unionby the employers on May 31,1961,and embodied in final formon June 23, 1961,the Trial Examiner will order that the Respondent sign an agreementwith Local 697identicalwiththat executed heretofore on June 23, 1961,by Cloverdale Dairy andOhio Valley Dairy.Upon the basis of the foregoing findings of fact and upon the entire record inthe case, the undersigned makes the following:CONCLUSIONS OF LAW1.The Unionis,and during all times material herein was, a labor organizationwithin themeaning of Section 2(5) of the Act.2.Respondent is engaged in, and during all times material herein was engaged in,commerce within the meaning of Section 2(6) and(7) of the Act.3.All driver-salesmen,plant employees and special order men of Respondent atitsWheeling,West Virginia,plant; of Cloverdale Dairy at its Wheeling,West Vir-ginia, plant;and of Ohio Valley Dairy at its MartinsFerry, Ohio,plant, exclusiveof all other employees,garage mechanics,plantmechanics,temporaryemployees,professional employees,and supervisors as defined in theAct, constitute,and duringall times material herein,constituted a unit appropriate for purposes of collectivebargaining within the meaning of Section9(b) of the Act.4.Local 697was during the year 1961,and at all times thereafterhas been, therecognized representative of all the employees in theabove-described appropriateunit, for the purposes of collective bargaining within the meaning of Section 9(a)of the Act.5.By refusing on June23, 1961, andat all times thereafter,to bargain collectivelywith the above-named labor organization,the recognized representative of the em-ployees in the above-described appropriate unit,Respondent has engaged in and isengaging in unfair labor practices within the meaning of Section8(a) (5) of the Act.6.By the aforesaid refusal to bargain,Respondent has interferedwith,restrained,and coerced its employees in the exercise of the rights guaranteed in Section 7 ofthe Act andhas thereby engaged in and is engaging in unfair labor practices withinthe meaning of Section 8 (a) (1) of the Act.7.Theaforesaid unfair labor practices are unfair labor practices within the mean-ing of Section 2(6) and(7) of the Act.[Recommendations omitted from publication.]International Ladies' Garment Workers' Union,AFL-CIOandSaturn&Sedran,Inc.CasesNos. 06-CB-136 and 06-CP-1(formerly 10-CB-11 24 and 10-CP-2).March 23, 1962DECISION AND ORDEROn May 23, 1960, Trial Examiner A. Norman Somers issued his In-termediate Report in the above-entitled proceeding,' finding that the'An erratumwas issued on May 24, 1960.136 NLRB No. 44.